Citation Nr: 1545327	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  07-32 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability with left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970. He had additional duty in the Army National Guard from January 1976 to January 1979 and the Air National Guard from September 1980 to July 1996.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The issue was previously remanded by the Board for a hearing in January 2010 and for additional development in August 2010 and April 2012.

In January 2014, the Board denied entitlement to service connection for a low back disability with left leg radiculopathy.  The Veteran appealed.

In an October 2014 Order, pursuant to a Joint Motion for Remand (JMR), the Court vacated the January 2014 Board decision.  The case is once again before the Board for review.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2014 JMR found that the Board's January 2014 decision erroneously determined that there had been substantial compliance with the April 2012 Board remand which, in pertinent part, instructed the AOJ to obtain additional treatment records related to the Veteran's service with the Air National Guard.

The appellant claims that he injured his back in 1985 or 1986 during deployment with the Air National Guard at Camp Blanding, which is in Florida.  Pursuant to the April 2012 remand, the AOJ contacted the Florida National Guard but a negative response was received.  In January 2014, the Board found that no further attempts to obtain records were required.

The October 2014 JMR observed that although the appellant claims that he injured his back in Florida (Camp Blanding), at that time he served with the Connecticut National Guard - not the Florida National Guard.  The Connecticut National Guard has not yet been contacted to attempt to obtain treatment records related to the alleged back injury in 1985 or 1986.

Accordingly, the case is REMANDED for the following action:

1. Contact the Connecticut National Guard to verify that the Veteran had periods of active duty for training in 1985 or 1986.  If such periods of training in fact took place, and if it is possible to do so, obtain any outstanding service treatment records from this period of duty.  If the duty cannot be verified or the records cannot be found, documentation of the attempts made should be set out in the claims folder.

2. After completing any additional development deemed necessary, readjudicate the claim.  If it is determined that records received require a new examination and or nexus opinion, such development should be undertaken  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




